Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
1.           A request for continued examination under 37 CFR 1.114, including the fee 

set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since 

this application is eligible for continued examination under 37 CFR 1.114, and the 

fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous 

Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's 

submission filed on 03/30/2021 has been entered.


Examiner’s Amendment
2.          An examiner’s amendment to the record appears below. Should the 
changes and/or additions be unacceptable to applicant, an amendment may be 
filed as provided by 37 CFR 1.312. To ensure consideration of such an 
amendment, it MUST be submitted no later than the payment of the issue fee. 
            An authorization for this Examiner’s amendment has been given by Robert L. 
Showalter (Reg. No. 33,579) on 04/07/20201. The claims have been amended as 
follow. 

In the claims:    

                 Claim 1 has been amended to read: 

      -- A personal care device comprising an elongated handle for manually moving the personal care device along a body surface, a working head comprising at least one cutter unit and attached to said handle for effecting a personal care treatment to said body surface, at least one detector for detecting at least one behavioral parameter indicative of a user’s behavior during handling the personal care device when effecting the personal care treatment, and an adjustment device for adjusting at least one working parameter of the personal care device in response to the detected behavioral parameter, said adjustment device including an adjustment actuator controlled by an electronic control unit provided with a control algorithm for calculating an output control signal for the adjustment actuator in response to at least one behavioral input signal indicative of the at least one detected behavioral parameter, wherein said electronic control unit is provided with a modification algorithm for modifying the control algorithm on the basis of at least one modification input signal, wherein said at least one modification input signal and said at least one behavioral input signal come from the same detector and correspond to the same detected behavioural parameter.--.

                        Claim 4 has been amended to read: 

-- The personal care device according to claim 1, wherein the modification algorithm is configured to modify a calculation rule used by the control algorithm for calculating the output control signal for the adjustment actuator 


                 Claim 5 has been amended to read:

a relationship between two or more behavioral input signals and the output control signal. --.


                        Claim 7 has been amended to read: 

 -- The personal care device according to claim 1, wherein the modification algorithm is configured to apply at least one signal processing step at least one modification input signal, a filtering of the at least one modification input signal and of the at least one behavioral input signal, a smoothening of the at least one modification input signal and of the at least one behavioral input signal, a mapping, an oversampling, an undersampling, a weighting or a combination of the aforementioned signal processing steps.--.

                        Claim 8 has been amended to read: 

--The personal care device according to claim 1, wherein the modification algorithm is configured to determine a difference of the at least one modification input signal and the at least one behavioral input signal from a reference parameter. --.

                        Claim 9 has been amended to read: 

--The personal care device according to 

                        Claim 10 has been amended to read: 

--The personal care device according to claim [[1]]9, wherein said calibration device includes an adaptive controller for adaptively controlling the adjustment device 

                        Claim 11 has been amended to read: 

--The personal care device according to claim [[1]]9, wherein said calibration device is configured to calibrate said adjustment device continuously or repeatedly during each 

                        Claim 12 has been amended to read: 

        --The personal care device according to claim 1, wherein said adjustment device is 
       configured for adjusting at least one of the following working parameters of the 
       personal care device: pivoting stiffness of the working head, operation of a long hair cutter, 
       temperature of a cooling/heating device and operation of a lubricant applicator, position of 
       different cutting and non-cutting elements relative to each other, floating stiffness of 
       working elements for effecting the personal care device, or pivoting stiffness of working 
       elements, in response to a signal of at least one of the following detectors: 
a touch detector for detecting contact of the working head with a user’s body,
acceleration detector for detecting acceleration of the personal care device, 
a rotation detector for detecting orientation of the personal care device in three dimensions,
a stroke speed detector for detecting a stroke speed,
a stroke density detector for detecting the number of strokes over a predetermined area of the body surface
a distance detector for detecting the distance of the personal care device from a mirror,
a detector for detecting pauses in the personal care treatment,
an angle sensor for detecting a change in angle of the working head to a user’s face,
a grip detector for detecting a change in the type of grip 
a contact detector for detecting a change in said contact area,
a hair detector for detecting hair density,
an environmental detector for detecting air temperature,
a displacement detector for detecting displacement of the working head relative to the handle 
a cutting activity detector for detecting cutting activity of the personal care device, 
a trimmer position detector for detecting a position of a hair trimmer,
a contact force detector for detecting the force at which the working head is pressed against user’s skin, or
a skin moisture sensor for sensing the moisture of the skin.--.

                   Claim 13 has been amended to read:

--The personal care device according to 

                   Claim 14 has been amended to read:

--The personal care device according to claim 1, wherein said at least one detector comprises a contact force detector for detecting the force at which the working head is pressed against a user’s skin, wherein the adjustment device is configured to increase the pivoting stiffness of the working head when the detected skin contact force 

                    Claim 15 has been amended to read:

--The personal care device according to claim 1, wherein said at least one detector comprises a grip detector on the handle, wherein the adjustment device is configured to adjust the pivoting stiffness of the working head in response to the detected type of grip.--.

                    Claim 16 has been amended to read:

--The personal care device according to claim 1, wherein said at least one detector comprises an angular orientation detector  angular orientation of the longitudinal axis of the handle relative to the angular rotation of the handle.--.

                    Claim 17 has been amended to read:

--The personal care device according to claim 1, wherein said at least one detector comprises an environmental detector 


                    Claim 18 has been amended to read:

--The personal care device according to claim 1, wherein said at least one detector comprises a hair detector is provided for detecting a hair density on a body portion to be treated, wherein 

               Claim 19 has been amended to read:

        --A method for controlling a personal care device comprising a working head including at 
         least one cutter unit 
         following steps:
detecting at least one behavioral parameter indicative of a user’s behavior during handling the personal care device when effecting a personal care treatment to a body surface, 
adjusting at least one working parameter of the personal care device in response to the detected at least one behavioral parameter by provided with (i) a control algorithm for calculating an output control signal for the adjustment actuator in response to at least one behavioral input signal indicative of the detected at least one behavioral parameter during the personal care treatment, and (ii) a modification algorithm for modifying the control algorithm, 

modifying [[a]]the control algorithm with the modification algorithm , wherein said at least one modification input signal and said at least one behavioral input signal come from the same detector and correspond to the same detected behavioural parameter.--.


Election/Restrictions    
The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of inventions I-II and subgroups Ia-Ik mailed on 05/27/2020 has been withdrawn and claims 5-19 no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Reasons for Allowance              
        Claims 1-19 are allowed. It should be noted that independent claim 19 includes the same allowable subject matter of independent claim 1. Therefore, previously withdrawn claim 19 has also been allowed. 

4.           The following is an examiner’s statement of reasons for allowance: The claims are allowable because prior art fails to teach that the at least one 

              Regarding claims 1 and 19, Kraus (2009/0000126 A1). as applied to the rejection of the claims in the Final Rejection mailed on 12/31/2020, fail to teach above-mentioned limitations set forth in claims 1 and 19.  

            None of these references by themselves or in combination with the other prior art cited teach the claimed invention set forth in claims 1 and 19.
 
            Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion 
5.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to GHASSEM ALIE whose telephone number is (571) 272-4501.  The examiner can normally be reached on 8:30-5:00 EST.
            If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on 571 272 4483. The fax 
           Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, SEE http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.   


/GHASSEM ALIE/Primary Examiner, Art Unit 3724                                                                                                                                                                                                   
    April 7, 2021